Title: From Benjamin Franklin to Montaudoüin, 17 March 1779
From: Franklin, Benjamin
To: Montaudoüin de La Touche, Jean-Gabriel


Dear Sir
Passy March 17 1779
I received your favour of the 4th inst. by M. David with much Pleasure; as it informed me of the well fare of Friends I love, and who are indeed beloved by every Body. I thank you for your kind Congratulations, & for the Prayer you use in my Behalf. Tho’ the Form is heathen, there is a good Christian Spirit in it: and I feel myself very well disposed to be content with this World, which I have found hitherto a tolerable good one, & to wait for Heaven (which will not be the worse for keeping) as long as God pleases. In short I should have no Objection to living with you & Mrs. Montaudoin in France another Century. I don’t complain much even of the Gout, which has harrassed me ever since the Arrival of the Commission you so politely mention: There seems however some Incongruity in a Pleni-potentiary who can neither stand nor go. With the Sincerest Esteem, Respect & Affection, I am &c
M. Montaudoin
